Citation Nr: 1503867	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  10-48 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for thoracic strain prior to May 21, 2014 and in excess of 40 percent for thoracic strain on and after May 21, 2014. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for a back disorder and assigned a 10 percent rating, effective March 12, 2008.  In June 2011, the RO assigned a 20 percent rating, effective March 12, 2008.  A September 2014 rating decision then assigned a 40 percent rating, effective May 21, 2014. 

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of this hearing is associated with the electronic claims file. 

This claim was before the Board in April 2014.  The Board remanded the claim to obtain outstanding treatment records and to afford the Veteran a contemporaneous VA examination.  As discussed below, the AOJ substantially complied with the Board's remand instructions and the Board can proceed to adjudicate the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).       


FINDING OF FACT

Given the Veteran's pain and corresponding functional impairment, together with the ameliorative effects of medication to treat the disability, the Veteran's back disorder has been productive of limitation of flexion to 30 degrees throughout the appeal; without evidence of ankylosis and without evidence of bladder or bowel problems associated with the back disorder.  



CONCLUSION OF LAW

Effective March 12, 2008, the criteria for a disability rating of 40 percent, and no more, for service-connected back disorder have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71a (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Assist and Notify 

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim.  The Veteran's pertinent post-service treatment records have been associated with the claims file, to include VA treatment records dated from June 2008 to April 2014 and private treatment records from 2007.  During the May 2012 Board hearing, the Veteran testified that he was not in receipt of private treatment. VA notified the Veteran in an April 2014 letter that he could submit additional private treatment records and the Veteran did not respond.  Thus, the Board finds that VA adjudication of the appeal may go forward without any such additional records.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

The Veteran was afforded VA examinations of the spine in April 2009, April 2011, and May 2014.  These VA examination reports are adequate for rating purposes as the examiners conducted an appropriate evaluation of the Veteran, reviewed the Veteran's pertinent medical history, considered the Veteran's statements, and noted examination findings as to the severity of the Veteran's back disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his increased rating claim for a back disability.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ discussed the Veteran's treatment history and current severity of his back disability.  The VLJ identified the issue to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for a higher rating.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, to specifically include outstanding VA treatment records.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2),or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim(s) based on the current record.  

The Board also finds that there was substantial compliance with the April 2014 remand directives.  Pertinent records of VA treatment, dated from June 2008 to April 2014, have been associated with the claims file.  The Veteran was informed in an April 2014 letter that he could submit additional evidence, to include lay statements and private treatment records.  To this date, VA has not received a response.  As discussed above, an adequate May 2014 VA examination was conducted.  The examiner specifically addressed the impact of the Veteran's pain medication on his back disorder as requested by the Board.  As such, the Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has complied with its duties to notify and assist and can proceed with the claim.  

Applicable Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2014).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS). Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).

Evidence and Analysis

By way of background, the Veteran was granted service condition for a back disorder in June 2009 and assigned a 10 percent rating effective March 12, 2008.  The RO then increased the disability rating to 20 percent for the entire period in June 2011.  Subsequent to the Board's April 2014 remand, the RO increased the Veteran's disability rating to 40 percent effective May 21, 2014, the date of the May 2014 VA examination report.  

The Veteran's VA treatment records reveal chronic back pain and limited flexion with painful motion.  A November 2010 VA treatment record noted that the Veteran awakens approximately three times per night due to back pain.  It was also noted that the Veteran only has approximately 10 percent of normal flexion.  A February 2011 VA treatment record noted exacerbations of pain during flexion-type movements and that the Veteran reported increased back pain when he sits or stoops forward.  An April 2011 VA treatment record noted that without lumbar support, the Veteran can only walk for approximately ten minutes.  It was further noted that the Veteran had flexion to 20 degrees.    

The Veteran was afforded three VA examinations throughout the course of the appeal.  In April 2009, the Veteran described daily pain and that he was able to walk approximately two miles without a back brace and one mile with a back brace.  The Veteran stated that he had increased pain while showering, shaving, standing, sitting, or holding an object.  He reported no incapacitating episodes.  The April 2009 examiner noted forward flexion to 70 degrees with painful motion beginning at 65 degrees.  

The Veteran was afforded another VA examination in April 2011.  The Veteran reported that sitting, lying down, and working without his waistband caused flare-ups of pain.  He stated that he could walk approximately one mile and that he experienced pain while walking.  No incapacitating episodes were reported.  The Veteran had forward flexion to 80 degrees with painful motion.  It was noted that the Veteran was prescribed Tramadol for his back pain.  

During the Veteran's May 2012 Board hearing, the Veteran testified that he has difficulty mowing his yard and that he can walk half of a mile with his waist belt.  He further testified that he had taken his prescribed Tramadol pain medication prior to the April 2011 VA examination.  He contended that this pain medication impacted the results of his evaluation.  See Board hearing transcript, p. 14, 18. 

The Veteran was then afforded another VA examination in May 2014.  The examiner was instructed to address the impact of the Veteran's medication regimen on his pain-free motion.  The examination report noted that the Veteran's waist belt helps him complete many of his "everyday functions," that the Veteran reported daily flare-ups that last approximately one hour, and that the Veteran has difficulty shaving.  The Veteran reported that he was prescribed bed rest one time but did not state for how long he was prescribed bed rest.  It was noted that the Veteran does not have radiculopathy, ankylosis, IVDS, or any bladder or bowel disturbances related to the spine.  The examination report further revealed that the Veteran had forward flexion to 40 degrees with painful motion beginning at 40 degrees.  After repetitive testing, the Veteran had forward flexion to 30 degrees.  He experienced excess fatigability and lack of endurance related to his spine.  The examination report also noted that the Veteran currently works on a part-time basis.  The examiner stated that without the prescribed pain medication, the Veteran "is basically unable to function without significant pain" "in his job or many of his normal activities."  

After careful review of the evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that a 40 percent rating is warranted throughout the entirety of the appeal.  The Veteran had forward flexion to approximately 20 degrees in April 2011 and had forward flexion to 30 degrees after repetitive testing in May 2014, which warrants a 40 percent rating under the general rating formula for the spine.  See April 2011 VA treatment record and May 2014 VA examination report.  

Although the Veteran did not have such limited forward flexion throughout the entirety of the appeal, pain on motion must be taken into account when rating a disability based on limitation of motion.  DeLuca, 8 Vet. App. at 205-206.  To receive disability compensation for painful motion, that pain must result in functional loss, i.e., limitation in the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  Here, the Veteran had symptoms of painful motion throughout the appeal, to include during the April 2009, April 2011, and May 2014 VA examinations.  The May 2014 VA examination report specifically noted functional impairment to include excess fatigability and lack of endurance.  Additionally, the Veteran has provided competent and credible testimony that he experiences daily flare-ups and that he has difficulty walking, standing, bending, and shaving.  His reports of flare-ups and painful motion is supported by the medical evidence of record.  Specifically, his forward flexion ranged from 20 degrees to 80 degrees in April 2011.  See April 2011 VA treatment record and April 2011 VA examination report.  Moreover, the May 2014 VA examination report reveals that without his pain medication he would be unable to function in "many of his normal activities."  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  Thus, in light of Mitchell and Jones, a 40 percent rating is warranted for the entirety of the appeal.  

The preponderance of the evidence is against a finding that a rating in excess of 40 percent is warranted as there is no evidence of ankylosis.  The preponderance of the evidence is also against the finding of a higher rating under the formula for rating IVDS based on incapacitating episodes.  Although the Veteran stated that he had been prescribed bed rest one time several months ago, the Board notes that the May 2014 examiner stated that the Veteran did not have IVDS.  Moreover, there is no evidence of incapacitating episodes having a total duration of at least six weeks during the past twelve months.  

The Board further finds that a staged rating is not warranted in the present case as the Veteran's symptoms have not manifested to the degree necessary for a rating in excess of 40 percent at any point during the pendency of the appeal.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also the evidence of record does not indicate any bowel or bladder problems associated with the Veteran's back disorder.  See May 2014 VA examination report.  Although the Veteran had a positive straight leg raise test on both legs in May 2014, the May 2014 VA examination report stated that the Veteran did not have radiculopathy of the right or left lower extremity.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplates the Veteran's disability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Although the Board acknowledges the Veteran's statements that he has difficulty walking, bending, and shaving, such complaints are contemplated by the rating schedule given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities.  Thun, 22 Vet. App. at 115.  
Additionally, the Board has considered the Veteran's pain medication regimen in the assignment of the 40 percent rating.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  Review of the record also does not reveal an aggregate effect of the Veteran's service-connected disabilities so as to warrant an extraschedular referral.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. August 6, 2014).  The rating criteria are therefore adequate to evaluate the Veteran's back disorder and referral for consideration of extraschedular rating is not warranted. 

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board acknowledges that the May 2014 VA examination report noted that the Veteran is currently working on a part-time basis and that without his pain medication he would likely be unable to work part-time.  However, during the May 2012 Board hearing, the Veteran stated that he did not wish to pursue the claim of entitlement to TDIU pursuant to Rice v. Shinseki.  See Board hearing transcript, p. 2.   


ORDER

Effective March 12, 2008, entitlement to a 40 percent disability rating, and no more, for service-connected thoracic strain is granted, subject to the applicable criteria governing the payment of monetary benefits.   





____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


